EXHIBIT 23.3 CONSENT OF INDEPENDENT PETROLEUM ENGINEERS AND GEOLOGISTS We hereby consent to the incorporation by reference in this registration statement on Form S-1, related prospectus, and any related prospectus supplement of Torchlight Energy Resources, Inc. (the "Registration Statement") of our report dated April 15, 2015, attached as Exhibit 99.1 to the Annual Report on Form 10-K for the year ended December 31, 2014, of Torchlight Energy Resources, Inc. and to the references to our report on Torchlight Energy Resources, Inc.'s estimated oil and natural gas reserves as of December 31, 2014. We also consent to all references to us contained in such Registration Statement, including in the prospectus under the heading "Experts." NETHERLAND, SEWELL & ASSOCIATES, INC. By: /s/Danny D. Simmons Danny D. Simmons, P.E. President and Chief Operating Officer Houston, Texas November 23, 2015 Please be advised that the digital document you are viewing is provided by Netherland, Sewell & Associates, Inc. (NSAI) as a convenience to our clients. The digital document is intended to be substantively the same as the original signed document maintained by NSAI. The digital document is subject to the parameters, limitations, and conditions stated in the original document. In the event of any differences between the digital document and the original document, the original document shall control and supersede the digital document.
